          Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 1 of 23                                FILED
                                                                                               2020 Aug-13 AM 11:25
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

    LISA JONES,                                   )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Case No. 4:19-cv-613-GMB
                                                  )
    ANDREW M. SAUL,1 Commissioner,                )
    Social Security Administration,               )
                                                  )
         Defendant.                               )

                               MEMORANDUM OPINION

         On December 5, 2014, Plaintiff Lisa Jones filed an application for a period of

disability and disability insurance benefits (“DIB”). Her alleged disability onset date

is May 28, 2015.2          Jones’ application for benefits was denied at the initial

administrative level. She then requested a hearing before an Administrative Law

Judge (“ALJ”). The ALJ held a hearing on January 19, 2017, and he denied Jones’

claims on July 6, 2017. Jones requested a review of the ALJ’s decision by the

Appeals Council, which declined review on December 14, 2017. As a result, the

ALJ’s decision became the final decision of the Commissioner of the Social Security




1 Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
2 Jones’ initial alleged onset date was September 30, 2014, but she amended it to May 28, 2015

during the hearing and by letter. R. 51–52 & 154.
        Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 2 of 23




Administration (the “Commissioner”) as of December 14, 2017.3

       Jones’ case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge. Doc. 11.              Based on a review of the parties’

submissions, the relevant law, and the record as a whole, the court concludes that

the decision of the Commissioner is due to be affirmed.

                             I. STANDARD OF REVIEW4

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the



3 The Appeals Council granted Plaintiff’s request for an extension of time to file a civil action.
R. 2.
4 In general, the legal standards applied are the same whether a claimant seeks DIB or

Supplemental Security Income (“SSI”). However, separate, parallel statutes and regulations exist
for DIB and SSI claims. Therefore, citations in this opinion should be considered to reference the
appropriate parallel provision as context dictates. The same applies to citations for statutes or
regulations found in quoted court decisions.


                                                2
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 3 of 23




Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning



                                          3
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 4 of 23




to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.

            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Plaintiff bears the burden

of proving that she is disabled, and is responsible for producing evidence sufficient

to support her claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the

                                          4
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 5 of 23




          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                 III. RELEVANT FACTUAL BACKGROUND

      Jones was 52 years old at the alleged onset of disability and 54 years old at

the time of the ALJ’s decision. R. 30, 505 & 669. Her primary complaints are

difficulties with standing and sitting, as well as panic attacks when she is in public.

R. 55. She testified that she has fibromyalgia nerve pain and arthritis in her back,

hips, knees, and feet. R. 55. In her disability report, Jones alleged that fibromyalgia,

osteoarthritis, depression, anxiety, chronic laryngitis, carpel tunnel, severe dry eye

syndrome, allergies, and restless leg syndrome prevent her from working. R. 68 &



                                           5
           Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 6 of 23




189.

       Jones completed at least four years of college, but the record does not reflect

whether she received a college diploma. R. 190. In the past, she held a variety of

employment positions. She was a bank teller from February 1992 until March 2004

except for a short break in employment during the summer of 2001. R. 191. From

April 2004 until April 2007, Jones was a cash room clerk at a Pepsi plant. R. 191.

Her last employment was as a receptionist at a dermatology office from April 2007

until September 2014. R. 191.

       Jones submitted a number of medical records to the ALJ to support her claim

of disability, including a medical health source statement from her treating

psychiatrist, Dr. James Barnett. R. 446. The statement consists of the following

questions, in response to which Dr. Barnett circled “yes” or “no”:

       •       Can Ms. Jones understand, remember or carry out very short and
               simple instructions?
       •       Can Ms. Jones maintain attention, concentration and/or pace for
               periods of at least two hours?
       •       Can Ms. Jones perform activities within a schedule and be
               punctual within customary tolerances?
       •       Can Ms. Jones maintain an ordinary routine without special
               supervision?
       •       Can Ms. Jones adjust to routine and infrequent work changes?
       •       Can Ms. Jones interact with supervisors?
       •       Can Ms. Jones interact with co-workers?
       •       Can Ms. Jones maintain socially appropriate behavior and adhere
               to basic standards of neatness and cleanliness?

R. 446. Dr. Barnett circled “no” for every question except the first and the last.



                                          6
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 7 of 23




R. 446. Dr. Barnett also stated that Ms. Jones would be expected to miss 15 days of

work during any 30-day period due to her psychological symptoms. R. 446. He

listed the side effects of her medication as “sedation.” R. 446. The ALJ assigned

little weight to this opinion because the treatment notes did not document this level

of severity.

      In fact, the claimant’s mental status examinations were essentially
      normal during this period and there is no evidence of the claimant
      reporting any significant symptoms or limitations due to her mental
      health impairments. Dr. Barnett’s opinions are not consistent with his
      own treatment notes pertaining to the claimant and there is no evidence
      that Dr. Barnett even examined or evaluated the claimant during the
      proceeding five-month period prior to completing the form. For these
      reasons, his opinions are given little weight. Although Dr. Barnett’s
      opinions on this form are giving little weight, his general findings
      within his medical records are, however, given great weight.

R. 35 (citations omitted).

      Jones also underwent a consultative examination with Jack L. Bentley, Jr.,

Ph.D. on February 12, 2015. R. 439–42. After documenting her personal history,

Dr. Bentley reported that Jones had an unremarkable appearance with appropriate

grooming and fair eye contact. R. 440. She was alert and oriented, showed no

limitations in expressive or receptive communication skills, and her memories were

intact. R. 440. He described her mood as mildly dysphoric and her affect restricted,

noting evidence of anxiety and some restlessness during the interview. R. 440.

Plaintiff reported that she attended church, exercised at least three times per week at

a local athletic club, and enjoyed baking, crafts, and reading. R. 441. She had several

                                          7
        Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 8 of 23




friends at church and lived with her mother, with whom she had a good relationship.

R. 440–41. Dr. Bentley observed that Jones’ “psychiatric symptoms suggest

Generalized Anxiety Disorder which has had a significant impact on her day-today

behavior,” but considered “[t]he prognosis for her current level of functioning . . .

favorable.” R. 441. He opined that Jones would have a moderate restriction in her

ability to sustain complex or repetitive work-related activities and a mild restriction

on simple tests based on her history of chronic anxiety and panic attacks. R. 441.

       The ALJ assigned “lesser weight” to Dr. Bentley’s opinions. R. 35. The ALJ

agreed that Jones’ “mild symptoms from anxiety and depression could adversely

affect her ability to sustain complex tasks,” but found that “there is no evidence

within the record to support Dr. Bentley’s assessment that the claimant would have

moderate restriction in her ability to perform repetitive work-related tasks.” R. 35.

       During the hearing, the ALJ posed the following hypothetical to a vocational

expert (“VE”):

       Let me ask you now to consider a hypothetical individual that I will
       identify as hypothetical #1. This . . . individual is a younger individual
       with at least a high school education who has work experience in the
       bank teller, the cash clerk, and the receptionist jobs that you’ve
       identified from the work history of Ms. Jones. And this individual can
       perform a range of light exertion as that term is defined in the
       administrative regulations.5 However, as part of the job requirement,
5 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of



                                                8
         Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 9 of 23




        this individual would not climb ladders, ropes or scaffolds. Would not
        perform around work hazards. Would not perform in concentrated
        exposure to extreme cold temperature or vibration. And additionally,
        the individual would be limited to no more than occasional climbing of
        ramps or stairs, balancing, stooping, kneeling, crouching or crawling.
        The individual can maintain attention, concentration, persistence and
        pace for periods of at least two hours. And with a normal rest break
        process6 be able to can complete an 8/40 eight-day, 40-hour week with
        the breaks. Given that combination of limitations would this
        hypothetical individual be able to perform any of the three jobs that you
        mentioned initially from the work history of Ms. Jones?

R. 60–61. The VE responded that this hypothetical individual could perform Jones’

past work, but only to the extent the job as a cash clerk was performed as it is

generally performed and not as Jones performed it. R. 61. The ALJ then asked

whether there were any other jobs that are light and unskilled that this hypothetical

individual also could perform. R. 62. The VE answered in the affirmative and

offered jobs such as cashier II, garment sorter, and information clerk. R. 62.

        After addressing a second hypothetical, counsel for Jones questioned the VE

and specifically addressed the limitations contained in Dr. Barnett’s mental health

source opinion. R 64–65. The VE testified that those limitations would eliminate

substantial gainful employment. R. 65.

        The ALJ issued his decision on July 6, 2017. R. 38. Under step one of the


performing a full or wide range of light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of dexterity or inability to sit for long
periods of time.” 20 C.F.R. § 404.1567(b).
6 The VE described the “normal rest break process” as one 15-minute break in the morning, one

30-minute lunch break, and one 15-minute break in the afternoon. R. 64.


                                                   9
      Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 10 of 23




five-step evaluation process, the ALJ found that Jones has not engaged in substantial

gainful activity since May 28, 2015. R. 26. The ALJ concluded that Jones suffers

from the severe impairments of fibromyalgia and osteoarthritis. R. 26–28. The ALJ

noted that these medically determinable impairments cause more than minimal

limitations to the ability to perform basis work activities. R. 26. But the ALJ

concluded at step three of the analysis that none of Jones’ impairments satisfied or

medically equaled the severity of one of those listed in the applicable regulations.

R. 28–31.

      Before proceeding to the fourth step, the ALJ determined that Jones had the

residual functional capacity (“RFC”) to perform a limited range of light work. R. 31.

More specifically, the ALJ found that Jones had the following limitations with

respect to light work, as defined in 20 C.F.R. § 404.1567(b):

      The claimant would not climb ladders, ropes or scaffolds. The claimant
      would not perform around work hazards and she would not perform in
      concentrated exposure to extreme cold temperature or vibration.
      Additionally, the claimant would be limited to no more than occasional
      climbing of ramps or stairs, balancing, stooping, kneeling, crouching or
      crawling. The claimant would be able to maintain concentration,
      persistence and pace for periods of at least two hours, and with normal
      breaks, can compete an eight-hour day and forty-hour week.

R. 31. At the fourth step, the ALJ determined that considering Jones’ age, education,

work experience, and RFC, she was capable of performing her past relevant work as

a bank teller and receptionist. R. 36. With this determination, the inquiry ended

because a claimant who is capable of performing past work is not disabled. 20 C.F.R.

                                         10
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 11 of 23




§§ 416.920(a)(4)(v) & (g)(1).

      The ALJ performed the step-five analysis, however, as an alternative finding.

R 36. The ALJ determined that considering Jones’ age, education, work experience,

and RFC, there are jobs that she can perform that exist in significant numbers in the

national economy. R. 36–37. Therefore, the ALJ concluded that Jones was not

disabled within the meaning of the Social Security Act from May 28, 2015 through

the date of the decision. R. 37–38. Based on these findings, the ALJ denied Jones’

application. R. 38.

                                IV. DISCUSSION

      Jones makes four arguments in favor of remand: (1) the ALJ failed to give

proper weight to the treating psychiatrist, Dr. Barnett; (2) the ALJ failed to give

proper weight to the consultative psychologist, Dr. Bentley; (3) the ALJ’s reliance

on the vocational expert’s testimony was in error because it was not based on a

correct or full statement of Jones’ limitations and impairments; and (4) the ALJ

failed to conduct a proper analysis of Jones’ fibromyalgia under Social Security

Ruling (“SSR”) 12-2p. Doc. 14 at 19–35. The court addresses each argument in

turn. For the following reasons, the court finds that substantial evidence supports

the ALJ’s determination and that the ALJ applied the proper standards to reach this

conclusion.




                                         11
        Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 12 of 23




A.     Treating Psychiatrist’s Opinion

       Jones first argues that the ALJ failed to accord proper weight to the opinions

of her treating psychiatrist, Dr. Barnett, and also failed to state good cause for

discounting his opinion.7 Doc. 14 at 19–25. Jones contends that his opinions 8 are

supported by medical records from Mountain View Hospital. Doc. 14 at 20.

       “In evaluating medical opinions, the ALJ considers many factors, including

the examining relationship, the treatment relationship, whether the opinion is amply

supported, [and] whether the opinion is consistent with the record and the doctor’s

specialization.” Kelly v. Comm’r of Soc. Sec., 401 F. App’x 403, 407 (11th Cir. 2010)

(citing 20 C.F.R. §§ 404.1527(d) & 416.927(d)). A treating physician’s opinion

“must be given substantial or considerable weight unless ‘good cause’ is shown to

the contrary.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). “‘[G]ood

cause’ exists when the: (1) treating physician’s opinion was not bolstered by the

evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”



7 Jones also references caselaw relating to the ALJ’s duty to specify the weight given to a treating
physician’s opinion. Doc. 14 at 23–24. To the extent these citations insinuate that the ALJ did not
articulate the reasons for giving less weight to the opinion of Dr. Barnett, this argument is belied
by the record. The ALJ stated that he gave little weight to the opinion of Dr. Barnett and articulated
his reasons for discounting that opinion. R. 35.
8 Jones also cites to the mental health source statement submitted to the Appeals Council. Doc. 14

at 20 (citing R. 44). The Appeals Council “did not consider and exhibit this evidence” because it
found that the “evidence does not show a reasonable probability that it would change the outcome
of the decision.” R. 8. Jones does not challenge this finding.


                                                 12
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 13 of 23




Phillips v. Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004). The ALJ must

clearly articulate his or her reasons for rejecting a treating physician’s opinion. Id.

at 1240–41.

      Here, the ALJ has shown good cause for assigning little weight to the medical

source statement completed by Dr. Barnett. The court first notes that the opinion is

merely a series of questions in response to which Dr. Barnett circled responses or

filled in blank spaces with no explanation for his answers. R. 446.            Without

explanation or extrapolation from Dr. Barnett, the form has little probative value.

Indeed, several courts have criticized “form reports”—such as the one from Dr.

Barnett—where a physician merely checks off a list of symptoms without providing

an explanation of the evidence that supports the decision. See Foster v. Astrue, 410

F. App’x 831, 833 (5th Cir. 2011) (holding that the use of a “questionnaire” format

typifies “brief or conclusory” testimony); Mason v. Shalala, 994 F.2d 1058, 1065

(3d Cir. 1993) (“Form reports in which a physician’s obligation is only to check a

box or fill in a blank are weak evidence at best[.]”); Wilkerson ex rel. R.S. v. Astrue,

2012 WL 2924023, at *3 (N.D. Ala. July 16, 2012) (finding that the “form report

completed by Dr. Morgan and submitted by [plaintiff]’s counsel consisted of a series

of conclusory ‘check-offs’ devoid of any objective medical findings”); Hammersley

v. Astrue, 2009 WL 3053707, at *6 (M.D. Fla. Sept. 18, 2009) (“[C]ourts have found

that check-off forms . . . have limited probative value because they are conclusory



                                          13
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 14 of 23




and provide little narrative or insight into the reasons behind the conclusions”). The

court acknowledges, however, that the use of such forms “is not a basis, in and of

itself, [to] discount them as conclusory.” Schink v. Comm’r of Soc. Sec., 935 F.3d

1245, 1262 (11th Cir. 2019) (emphasis added).

      As the ALJ explained, Dr. Barnett’s limited treatment notes do not provide

support for the substantial limitations detailed in the mental health source statement.

Jones received treatment from Dr. Barnett for anxiety and depression beginning in

December 2003, but the medical records reflect only sporadic treatment until July

2014. R. 526. The vast majority of the treatment records contain little to no

information other than notations of “counseling” and medical management related

to Jones’ symptoms. R. 524–26. There are a few records documenting what appears

to be an annual visit with Dr. Barnett in 2007 and 2008 (R. 521–22), two visits in

2009 (R. 519–20), two visits in 2010 (R. 517–18), four visits in 2011 (R. 513–16),

and two visits in 2012. R. 511–12. In these treatment notes, Dr. Barnett consistently

indicated unremarkable findings on mental status examinations, including

orientation to person, place, and time, normal sleep patterns, good insight and

judgment, logical though processes, though content within normal limits, good

appetite and energy, and intact memory. R. 390–93 & 507–11. The records show a

break in treatment in 2013, but that Jones resumed her mental health treatment in

July 2014 and saw Dr. Barnett more consistently after that time. R. 390–95. The



                                          14
      Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 15 of 23




2014 treatment notes reflect progress after just one month of treatment and show that

her mental health examinations between July 2014 and December 2014 were normal.

R. 390–95.

      Jones’ unremarkable mental status examinations provide substantial evidence

to support the ALJ’s finding that Jones had no limitations based on mental

impairments. See 20 C.F.R. §§ 404.1520a; 404.1522; Womble v. Comm’r of Soc.

Sec., 705 F. App’x 923, 927 (11th Cir. 2017) (concluding that the ALJ’s decision to

discredit the opinion of the claimant’s treating doctor was supported by substantial

evidence where the opinion was not supported by the doctor’s own treating notes,

given the claimant’s conservative and infrequent treatment history); Reynolds v.

Comm’r of Soc. Sec., 457 F. App’x 850, 852 (11th Cir. 2012) (holding that the ALJ

properly addressed the claimant’s allegations of depression and found no severe

impairment where the medical records documented minimal findings and a favorable

prognosis for depression). Additionally, the gap in time between Dr. Barnett’s last

visit with Jones in December 2014, when her mental status examination findings

were normal, and the May 28, 2015 mental source statement, without any treatment

in between or explanation from Dr. Barnett, provides further basis to discount the

opinion. See Ogranaja v. Comm’r of Soc. Sec., 186 F. App’x 848, 851 (11th Cir.

2006) (recognizing that a gap in treatment supported the ALJ’s decision to discount

a treating source opinion). Accordingly, substantial evidence supports the ALJ’s



                                         15
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 16 of 23




decision to give little weight to the opinions contained in Dr. Barnett’s mental health

source statement.

B.    Consulting Physician’s Opinion

      Jones next contends that the ALJ failed to accord proper weight to the opinion

of Dr. Bentley, the consulting psychologist. Doc. 14 at 25–28. “The opinions of

non-examining, non-reviewing physicians are entitled to little weight when contrary

to those of an examining physician, and taken alone, they do not constitute

substantial evidence.” Forrester v. Comm’r of Soc. Sec., 455 F. App’x 899, 901 (11th

Cir. 2012). A doctor’s opinion may be discounted based on the length and frequency

of the treatment relationship and the nature and extent of the treatment relationship.

20 C.F.R. § 404.1527(c)(2). A physician who saw the claimant on a single occasion

is not considered a treating physician, and his opinion is not entitled to great weight.

See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004).

      The Commissioner argues that Jones abandoned her claim with respect to Dr.

Bentley’s opinion. Doc. 15 at 9–10. The court agrees. “[A] legal claim or argument

that has not been briefed before the court is deemed abandoned and its merits will

not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th

Cir. 2004). “[A]n appellant’s brief must include an argument containing appellant’s

contentions and the reasons for them, with citations to the authorities and parts of

the record on which the appellant relies.” Singh v. U.S. Atty. Gen., 561 F.3d 1275,



                                          16
        Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 17 of 23




1278 (11th Cir. 2009) (quotation marks omitted). A recent panel of the Eleventh

Circuit, in an unpublished opinion, applied Singh to a brief in another case, finding

that the plaintiff abandoned an issue on appeal “because her initial brief simply

mentions the issue without providing any supporting argument.”9 Sorter v. Soc. Sec.

Admin., Comm’r, 773 F. App’x 1070, 1073 (11th Cir. 2019) (citing Singh, 561 F.3d

at 1278–79); see also Bailey v. Soc. Sec. Admin., Comm’r, 2019 WL 5787955, at *1

n.1 (11th Cir. Nov. 6, 2019) (declining to address one of the plaintiff’s arguments

because she raised it “‘in a perfunctory manner without supporting arguments’”)

(quoting Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–82 (11th Cir.

2014)); Morgan v. Soc. Sec. Admin., Comm’r, 2019 WL 1466259 (N.D. Ala. Apr. 3,

2019) (finding plaintiff abandoned her argument that the ALJ improperly considered

her fibromyalgia where she identified no specific error with the ALJ’s consideration

of her fibromyalgia and did not explain why she believed the ALJ’s evaluation of

her fibromyalgia ran afoul of SSR 12-2p).

        In the section of her brief dedicated to this contention, Jones provides no

argument or citation to the record. Doc. 14 at 25–28. She does not even identify the

relevant portions of the medical opinion at issue. Instead, the three and a half pages

dedicated to this section of her brief consist of general principles of law governing



9That finding did not form the sole basis for the panel’s decision as it also found that the plaintiff’s
argument failed on the merits. Sorter, 773 F. App’x at 1073.


                                                  17
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 18 of 23




an ALJ’s treatment of medical experts and block quotes from other cases dealing

with the issue, but she stopped short of explaining how the ALJ erred in considering

Dr. Bentley’s opinion. Doc. 14 at 25–28. The brief does not provide any substantive

analysis on this issue.     This sort of perfunctory argument gives neither the

Commissioner nor the court any guidance on Jones’ argument aside from the fact

that she asserts error. See Singh, 561 F.3d at 1278 (“[A]n appellant’s simply stating

that an issue exists, without further argument or discussion, constitutes abandonment

of that issue and precludes our considering the issue . . . .”); see also Sapuppo, 739

F.3d at 681 (“We have long held that an appellant abandons a claim when he either

makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.”). Jones’ attempt to cure this deficiency in her

reply brief (Doc. 16 at 6–8) by block quoting the relevant portions of the record is

of little consequence. She still fails to provide any substantive argument or analysis.

For these reasons, the court finds that Jones has abandoned this issue. See Singh, 561

F.3d at 1278; Sapuppo, 739 F.3d at 681.

      Even if the court were to attempt to guess at Jones’ argument, substantial

evidence supported the decision to assign little weight to the opinion of Dr. Bentley.

Because Dr. Bentley was a consultative examiner and only saw Jones on one

occasion, his opinion is not entitled to any deference or special consideration.

See Crawford, 363 F.3d at 1160; McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.



                                          18
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 19 of 23




1987). The ALJ gave the opinion of Dr. Bentley “lesser weight” because there was

no evidence in the record to support his conclusions about her ability to perform

repetitive work-related tasks. R. 35.

      Although Dr. Bentley noted that Jones’ “psychiatric symptoms suggest a

Generalized anxiety Disorder which has had a significant impact on her day-to-day

activities,” there is nothing in his opinion explaining how that disorder would restrict

her ability to perform work-related tasks. R. 439–42. In fact, there is no explanation

as to the reasoning behind the limitation. R. 439–42. Additionally, as explained

above, the medical records from her treating physician, Dr. Barnett, did not indicate

limitations in the area of mental health functioning. R. 390–95 & 507–11. Jones’

reported daily activities further undermine Dr. Bentley’s opinion. She regularly

attends church and exercises at the gym, drives, shops, reads, bakes, plays video

games, and works on crafts, all of which suggest an ability to sustain more complex

activities. Chambers v. Comm’r of Soc. Sec., 662 F. App’x 869, 871–72 (11th Cir.

2016) (noting that the ALJ need not to assign the consultative psychologist’s opinion

considerable weight, where, among other things, it was contradicted by the

claimant’s own testimony regarding his daily activities).

      For the reasons discussed above, the court first finds that Jones abandoned her

argument as it relates to Dr. Bentley’s opinion. In the alternative, the court finds

that the ALJ did not err in according lesser weight to the opinion of Dr. Bentley.



                                          19
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 20 of 23




The ALJ clearly articulated his reasons for doing so and substantial evidence

supports his finding that the record did not support Dr. Bentley’s opinion.

C.     Vocational Expert’s Testimony

       Jones’ third argument is that the VE’s testimony is not supported by

substantial evidence because it was based on an inaccurate and incomplete

hypothetical. Doc. 14 at 28–30. Specifically, Jones contends that “the hypothetical

question relied upon did not accurately state claimant’s pain level10 or her residual

functional capacity,” but instead assumed she could perform light work. Doc. 14 at

28. The court disagrees.

       “[F]or a vocational expert’s testimony to constitute substantial evidence, the

ALJ must pose a hypothetical question which comprises all of the claimant’s

impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). “The

hypothetical need only include the claimant’s impairments, not each and every

symptom of the claimant.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1270 (11th Cir. 2007). Further, the ALJ is “not required to include findings in the

hypothetical that the ALJ had properly rejected as unsupported.” Crawford, 363 F.3d

at 1161.




10 Jones does not provide any argument regarding her pain or the ALJ’s analysis of her subjective
complaints of pain. The court will not concoct an argument for her. The ALJ properly considered
Jones’ subjective complaints in formulating her RFC and substantial evidence supports the ALJ’s
finding.


                                               20
      Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 21 of 23




      Here, the ALJ found that the evidence demonstrated that Jones could perform

her past relevant work as a bank teller and receptionist. R. 36. He also found that

she can work in additional jobs that exist in significant numbers in the national

economy, such as a cashier II, garment sorter, or information clerk. R. 37. The ALJ’s

hypothetical questions to the VE fully accounted for Jones’ impairments and

limitations, as demonstrated by the medical evidence of record. This is all that is

required of the ALJ. See Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999);

McSwain, 814 F.2d at 619–20 (11th Cir. 1987); see also Borges v. Comm’r of Soc.

Sec., 771 F. App’x 878, 883 (11th Cir. 2019) (holding that “because Borges’s RFC,

which is supported by substantial evidence . . . matched the ALJ’s first hypothetical

question at the hearing he did not need to rely on these more restrictive

hypotheticals”).

      Jones has failed to establish that she had additional limitations beyond those

incorporated into the RFC determination. She points to the limitations opined by

Dr. Barnett in his mental health source statement (Doc. 14 at 30), but those

limitations are not supported by the record, as discussed above. Because Jones’ RFC

matched the ALJ’s first hypothetical question at the hearing, the ALJ did not need

to rely on more restrictive hypotheticals later posed to the VE. Jones’ argument is

without merit.




                                         21
      Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 22 of 23




D.    Analysis of Fibromyalgia

      Jones’ final argument is that the ALJ improperly analyzed her fibromyalgia

under SSR 12-2p. Doc. 14 at 31–35. The Commissioner again contends that Jones

abandoned her argument because she failed to “elaborat[e], discuss[] the evidence,

or even cit[e] the record.” Doc. 15 at 17. The court agrees. Much like her argument

challenging Dr. Bentley’s opinion, Jones provides no argument whatsoever as to

how the ALJ’s treatment of her fibromyalgia fell short of the relevant regulations.

Instead, she simply states that “[t]he ALJ acknowledged a diagnosis of

fibromyalgia”; concludes, without any discussion, that the ALJ’s analysis was

improper; and excerpts cases where an ALJ improperly evaluated a claimant’s

fibromyalgia. Doc. 14 at 31–35. And, again, her reply brief does not cure these

concerns. It simply repeats the same discussion while omitting certain of the block

quotations. Doc. 16 at 10–11. For these reasons, the court finds that Jones has

abandoned her claim objecting to the ALJ’s analysis of her fibromyalgia. See Singh,

561 F.3d at 1278; Sapuppo, 739 F.3d at 681.

      Even if the court considers the merits of this contention, it fails. To establish

a medically determinable impairment of fibromyalgia under SSR 12-2p, a claimant

must show that she has a diagnosis of fibromyalgia from a licensed physician,

provide evidence that she meets the 1990 American College of Rheumatology

Criteria for the Classification of Fibromyalgia or the 2010 ACR Preliminary



                                          22
       Case 4:19-cv-00613-GMB Document 17 Filed 08/13/20 Page 23 of 23




Diagnostic Criteria, and establish that the physician’s diagnosis is not inconsistent

with the other evidence in the case record. See SSR 12-2p, 2012 WL 3104869, at

*2–3. The ALJ specifically referenced these guidelines when reviewing Jones’

fibromyalgia symptoms and found that fibromyalgia was a severe impairment.

R. 29–30. The ALJ then explicitly considered the SSR12-2p criteria in reviewing

Jones’ fibromyalgia symptoms and her subjective complaints in making the RFC

determination. R. 31–36. In formulating Jones’ RFC, the ALJ considered the

longitudinal treatment records, including her diagnosis and treatment from Dr. Gene

Watterson and Dr. Joel Abbott. R. 26, 30, 32–33 & 36. Jones does not identify any

deficiency in the ALJ’s consideration of the fibromyalgia evidence, and the court

cannot find any cause for concern. Substantial evidence supports Jones’ RFC as it

relates to her fibromyalgia and the ALJ’s finding that Jones was able to perform her

past relevant work despite her limitations.

                                V. CONCLUSION

      For these reasons, the Commissioner’s decision is supported by substantial

evidence and based upon the proper legal standards. Accordingly, the decision of

the Commissioner is due be affirmed. A final judgment will be entered separately.

      DONE and ORDERED on August 13, 2020.


                                    _________________________________
                                    GRAY M. BORDEN
                                    UNITED STATES MAGISTRATE JUDGE

                                         23
